Citation Nr: 1431812	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Whether there was clear and unmistakable error (CUE) in a June 1998 rating decision which denied entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound. 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1942 to September 1943.  The Veteran died on June [redacted], 2006.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues of entitlement to DIC under 38 U.S.C.A. § 1318 and whether there was CUE in a June 1998 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death in June 2006 was congestive heart failure due to, or as a consequence of, coronary artery disease.  Diabetes mellitus and peripheral vascular disease were listed as other significant conditions contributing to death, but not resulting in the underlying cause of death. 

2.  At the time of his death, the Veteran was in receipt of a 60 percent disability rating for service-connected varicose veins, left leg.  He was also in receipt of total disability due to individual unemployability (TDIU) from May 14, 2002. 

3.  There is no probative evidence of record to demonstrate a causal connection between his service-connected varicose veins, left leg, and any disorder which caused, hastened, or contributed substantially or materially to the Veteran's death. 



CONCLUSION OF LAW

A service-connected disability did not cause, hasten, or contribute substantially or materially to the Veteran's death, and the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his death, the Veteran was in receipt of a 60 percent disability rating for service-connected varicose veins, left leg.  He was also in receipt of total disability due to individual unemployability (TDIU) from May 14, 2002.

The appellant contends that service-connected varicose veins, left leg, caused or contributed to the  Veteran's death.  In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically-related.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312 (2013).

In order to constitute the principal cause of death, the service-connected disability must be medically-determined to have been one of the immediate or underlying causes of death, or be etiologically-related to the cause of death.  38 C.F.R. § 3.312(b).  Significantly, it is not sufficient to show that it casually-shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of death may be alternatively warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The immediate cause of the Veteran's death in June 2006 was congestive heart failure due to, or as a consequence of, coronary artery disease.  Diabetes mellitus and peripheral vascular disease were listed as other significant conditions contributing to death, but not resulting in the underlying cause of death.  

However, that is not the appellant's primary contention.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted (there is no injury or disease indicated in service that directly caused the Veteran's death). 

Instead, the appellant argues that the Veteran's service-connected disability was akin to peripheral vascular disease, which contributed to his demise.  To that end, a VA medical opinion was obtained in conjunction with the appellant's claim in August 2010.  At that time, the examiner specifically addressed the appellant's primary contention, noting that "varicose veins are not related to peripheral vascular disease."  Varicose veins, per the examiner, are thickened, twisted, dilated veins due to defective/damaged valves within the vein or abnormalities of the vein wall.  The disorder is usually inherited and becomes more prominent with age.  It was pointed out that, during the Veteran's period of service, he was diagnosed with thrombophlebitis of the left leg (inflammation of superficial veins), and later developed varicose veins in the right lower extremity (demonstrating a genetic predisposition).

It was noted that the Veteran was diagnosed with chronic venous insufficiency and was found to have chronic deep vein thrombosis in 2003.  However, this diagnosis did not result in an acute complication like a pulmonary embolism or acute occlusive deep vein thrombosis.  Peripheral vascular disease, also referred to as peripheral arterial disease, is not related to varicose veins.  Instead, this disorder is a hardening of the arteries of the extremities, especially the lower extremities.  Atherosclerosis is a systemic disorder (hardening of the arteries with cholesterol buildup).

The examiner indicated that the Veteran had the following risk factors for the development of peripheral vascular/arterial disease: diabetes mellitus, hypertension, old age, and the fact that he was male.  The Board notes that neither diabetes nor hypertension were service-connected at the time of the Veteran's death, which only provides evidence against this claim.  

Varicose veins, while service connected, were not associated with peripheral vascular disease or a risk factor thereof.  It was further noted that 50-75 percent of patients with peripheral arterial disease also have clinically-significant coronary artery disease (which ultimately led to the Veteran's death in the case) or cerebrovascular disease.  The examiner stated that in addition to peripheral vascular disease of the lower extremities, which resulted in stenosis and occlusion of the arteries requiring angioplasty, skin grafts, resultant wounds, an infection, the Veteran also had several manifestations of atherosclerosis, to include coronary artery disease, cerebrovascular disease, and dementia.  

Following a review of the pertinent evidence of record, the examiner opined that it was not at least as likely as not that the Veteran's service-connected venous condition of the left lower extremity contributed substantially or materially to cause the Veteran's death.  Further, the Veteran's service-connected disability did not cause or result in non-service-connected conditions such as diabetes mellitus (and its complications), atherosclerotic heart disease, coronary artery disease, hypertension, atrial fibrillation, peripheral arterial/vascular disease, chronic obstructive pulmonary disease, a cerebrovascular accident (stroke), or osteomyelitis.  

It is important for the Appellant to understand that this report provides highly probative evidence against this claim.

While additional treatment records were reviewed by the Board in conjunction with the appellant's claim, to include numerous outpatient treatment records and prior VA examination reports, there is no competent, medical evidence of record which provides a link between the Veteran's service-connected disability and the cardiovascular disorders which caused and/or contributed to his death.  There is also no evidence of record to show that any chromic cardiac or venous disorder, to include coronary artery disease or peripheral vascular disease, either originated during the Veteran's period of active duty or was in any other way related to such service.

As to the appellant's assertions, and numerous statements, that the Veteran's service-connected varicose vein disability was etiologically-related to peripheral vascular disease, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the appellant's belief that the Veteran's service-connected varicose veins caused or materially-contributed to the peripheral vascular disease which contributed to the Veteran's death.  However, the appellant has not demonstrated competence to provide an opinion as to the onset or cause of a complex medical diagnosis, and the record simply does not support her assertion that varicose veins, in any way, was a causal factor in the Veteran's demise.  

In a November 2010 Brief, she argued that an independent medical opinion was required in order to determine whether the Veteran's service-connected vascular disease and peripheral venous disease condition, with complications and secondary medical conditions, caused or contributed to the death of the Veteran.  However, the Veteran is clearly not service connected for peripheral vascular/arterial disease, and a thorough VA medical opinion is already of record which clearly indicates that varicose veins are not related to any disorder which contributed or caused the Veteran's death.  Instead, the appellant is simply interchanging these medical terms, and citing to medical texts which support a correlation between peripheral vascular disease, for which the Veteran was not service connected, and various other disorders from which the Veteran suffered.  In fact, her cited evidence is supported by the VA examiner, which indicated that there were direct correlations between peripheral vascular disease and several other disorders.  However, and as noted, varicose veins are simply not related to these diagnoses.  As such, the Board determined that the appellant is not competent to provide an etiological link in this case, and that an additional medical opinion is not warranted prior to disposition.

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's period of active service and the coronary artery disease which caused his death, or the peripheral vascular disease which contributed to his death.  There is also no competent medical evidence to show that either of these disorders is medically-linked to the Veteran's service-connected disability of varicose veins.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

When adjudicating a claim for dependency and indemnity compensation (DIC), to include service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  In general, a notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, while the Veteran's service-connected disabilities were not specifically listed in the December 2007 notice letter, the appellant subsequently received all essential notice, had a meaningful opportunity to participate in the development of her claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  As such, the VCAA duty to notify was satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA outpatient records, service treatment records, and private records.  The appellant also submitted statements in support of her claim.  The appellant has not identified additional existing evidence which is potentially-applicable to her claim.  As such, VA has fulfilled its duty to assist in this instance. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a VA opinion was provided in conjunction with the appellant's claim in August 2010.  That opinion was exceptionally-detailed and provided a complex medical rationale in support of its conclusions.  As such, the duty to assist has been satisfied.  An independent medical opinion is simply not warranted.

No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.


REMAND

Where a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service connected.  A "deceased veteran" is a veteran who dies not as the result of the Veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason was not in receipt of but would have been entitled to receive compensation (but for the receipt of retired or retirement pay), at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the Veteran's separation from service.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The total rating may be schedular or based on unemployability.  Id. 

In this case, the Veteran was in receipt of a TDIU at the time of his death in June 2006.  Entitlement to that benefit dated only from May 14, 2002, clearly less than the 10 years required by VA regulations.  However, appellant has argued in a letter dated November 4, 2010, that CUE existed with regard to a prior rating decision from June 1998 which denied entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound.  She argued that, with the submission of the SMC claim, there was an inferred claim for TDIU.  She further contends that, had TDIU been granted, then the criteria for entitlement to DIC per 38 U.S.C.A. § 1318 would be met, and therefore her claim granted.  

Previous determinations on which an action was predicated, including decisions regarding increased or reduced evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) .

CUE is a very specific and rare kind of error; it is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245  ; Russell, 3 Vet. App. at 313-14.

In response to the appellant's statement, the RO addressed her CUE claim in a supplemental statement of the case (SSOC) in February 2012.  The Board notes, however, that 38 C.F.R. § 19.31(a) mandates that in no case will an SSOC be used to announce decisions by the agency of original jurisdiction on issues not yet previously addressed in the statement of the case (SOC), or response to a notice of disagreement on newly-appealed issues that were not addressed in the SOC.  As such, the RO erred by including this issue in the February 2012 SSOC.

The Board understands that the RO believed the CUE claim to be part and parcel to the appellant's DIC claim.  In fact, the Board agrees that these claims are substantially related.  

The Board notes that the Veteran's claim of CUE is inextricably intertwined with her claim for DIC, in that a grant of TDIU with an effective date prior to June 29, 1996, would effectively result in a grant of her DIC claim.  

As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the CUE claim (in the June 1998 rating) in the first instance, affording the appellant all adequate notice and assistance as required by VA regulations.  This issue will not be before the Board unless it is appealed. 

2. Following this, address the issue of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A.  § 1318.  If this is denied, the appellant and her representative, if applicable, must be provided a supplemental statement of the case.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


